DICE, Judge
This is an appeal by B. Colley Sullivan and Alton York as sureties upon the bail bond of Ontress Alfred Parr, Jr., from a final judgment of the County Criminal Court No. 2 of Dallas County upon a forfeiture of said bond.
The citation issued and served upon appellants, drawn under Rule 101 of the Texas Rules of Civil Procedure, summoned them “to be and appear before the County Criminal Court No. 2 of Dallas County, Texas, at the Courthouse of said County, by filing a written answer at or before 10:00 o’clock A.M. of the Monday next after the expiration of twenty (20) days after the date of service of this citation, and show cause why the forfeiture of said bond should not be made final.”
In Cause No. 32,385, styled Eddie Blue, et al, Appellants, v. The State of Texas, Appellee, this day decided, (page 449 this volume) 341 S.W. 2d 917 a similar citation, drawn under Rule 101 of the Texas Rules of Civil Procedure, was held by this court to be insufficient to obtain service upon the sureties in a bond forfeiture proceeding.
For the reasons stated therein, the citation in the instant case is likewise insufficient and appellant’s motion to quash the same should have been by the court sustained.
The judgment is reversed and the cause remanded.
Opinion approved by the Court.